Citation Nr: 0524109	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  97-05 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to June 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee.  In April 1998, the veteran testified 
at a Travel Board hearing held at the RO before the 
undersigned Veterans Law Judge.  In December 2003, the Board 
remanded the claim for further development.


FINDING OF FACT

The veteran did not have arthritis during his period of 
active duty or within one year of separation from his period 
of active duty, and the arthritis is not otherwise related to 
active service.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by service and 
may not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the July 1996 rating action was 
promulgated did VA in May 2004 provide explicit notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in May 2004 was not 
given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claim, the veteran was afforded the 
opportunity to identify information and evidence pertaining 
to the claim.  In particular, additional VA medical records 
were obtained.  The timing-of-notice error was sufficiently 
remedied by the process carried after the VCAA letter so as 
to provide the veteran with a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The timing-
of-notice error was thus nonprejudicial in this case because 
the error did not affect the essential fairness of the 
adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  As for private medical records, although 
the veteran identified private treatment in a June 2004 
statement, he indicated that the doctors who treated him were 
deceased and that his records from a private hospital were 
not available.  In that regard, he did not provide any 
authorizations of release.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The veteran was afforded VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Furthermore, the 
July 1996 rating decision, the October 1996 statement of the 
case (SOC), and the January 1997, March 2001, January 2003, 
October 2004 and March 2005 supplemental statements of the 
case (SSOCs) informed the veteran of the evidence in the 
possession of VA.  As for the duty to notify the veteran of 
an inability to obtain identified records, the veteran did 
not provide any authorizations for release of his private 
medical records.  Thus, there is no other evidence to obtain.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(e).

In the May 2004 VCAA letter, VA informed the veteran that he 
should submit any evidence that he has in his possession.  
38 C.F.R. § 3.159(b).  In response, the veteran in a February 
2005 statement indicated that the copies of the service 
medical records submitted by him were the only medical 
evidence that he had.

By a June 2005 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

III.  Factual Background

The veteran's service medical records reflect that on a May 
1963 entrance examination, the lower extremities other than 
the feet were normal.  The veteran denied having or having 
had arthritis.  In March 1964 he suffered a contusion of the 
left side of the chest.  In April 1964, he continued to 
complain of pain in the area of the contusion of the chest.  
At a May 1965 separation examination, the upper extremities 
and the lower extremities other than the feet were normal.  
The veteran denied having or having had arthritis.

VA medical records show that chest X-rays taken in March 1984 
revealed that the bony thorax was unremarkable.  

At the April 1998 hearing, the veteran stated that he had 
pain in service.  He testified that he fell out of tree when 
he was 12 years old and that he broke his hips and pelvis.  
He indicated that his arthritis in his hands may be related 
to working with his hands in service as a wheel-and-track-
vehicle mechanic.  

A discharge summary from a June 1998 VA hospitalization 
reflects a secondary diagnosis of multiple traumas to the 
left hip, left lower extremity, and right upper extremity in 
the past.  

The veteran underwent a VA examination in November 1998.  The 
assessments included arthritis.  The veteran was afforded 
another VA examination in March 1999.  The assessments 
included degenerative joint disease.

III.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Analysis

Arthritis was first diagnosed in 1998, over 30 years after 
active service.  Additionally, the competent medical evidence 
does not relate the diagnosis of arthritis to active service.  
Service medical records reflect that the veteran suffered a 
contusion on the chest.  However, service medical records do 
not reflect any treatment of any treatment in service of 
hand, hip, or pelvis symptomatology, and a hand, hip, or 
pelvis disease or injury was not diagnosed in service.  At 
the May 1965 separation examination, the upper extremities 
and the lower extremities other than the feet were normal.  

In short, the evidence supporting the veteran's claim is the 
competent evidence showing that he currently has arthritis.  
The evidence against the veteran's claim is that there is no 
record of a chronic disorder during his period of active duty 
or within the first post-service year following his period of 
active duty.  There is no continuity of symptomatology after 
service.  In particular, there is a lack of any documentation 
in the veteran's post-service medical records that prior to 
1998, he complained of having had symptomatology in the 
hands, hips, and pelvis; was treated for such symptomatology; 
or was diagnosed as having arthritis.

The Board notes the veteran's assertion that arthritis in the 
hips and pelvis is related to aggravation during active 
service of preexisting residuals of broken hips and pelvis, 
and that his arthritis in his hands may be related to his 
duties during active service.  However, the veteran's lay 
assertion cannot be accepted as competent evidence to the 
extent that it purports to establish medical causation.  See 
Espiritu, 2 Vet. App. at 494-95.

In short, the evidence shows that the veteran did not have 
arthritis during his period of active duty or within one year 
of separation from his period of active duty, and that his 
arthritis is not otherwise related to active service.  
Accordingly, arthritis was not incurred in or aggravated by 
service, nor may it be presumed to have so been incurred.  
The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for arthritis 
is denied.


ORDER

Service connection for arthritis is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


